  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


HUNTER'S EDGE, LLC,             )
                                )
      Plaintiff,                )
                                )         CIVIL ACTION NO.
      v.                        )           1:14cv249-MHT
                                )               (WO)
BUSHNELL HOLDINGS, INC.,        )
                                )
      Defendant.                )

                             OPINION

      After   the   court    granted    summary       judgment   for

defendant     in     this     patent-infringement          lawsuit,

defendant moved for an order requiring plaintiff to pay

defendant’s    attorneys’    fees.     The    court    granted    the

motion for attorneys’ fees, then referred the matter to

the United States Magistrate Judge for consideration of

and recommendation as to the amount of fees that should

be awarded.     This lawsuit is now before the court on

the   recommendation    of   the     United   States     Magistrate

Judge that plaintiff should pay defendant reasonable

attorneys’ fees in the amount of $ 32,224.00.                    Also
before the court are both parties’ objections to the

recommendation.       After    an   independent   and   de     novo

review   of   the   record,   the   court   concludes   that    the

parties’      objections   should    be     overruled   and     the

magistrate judge’s recommendation adopted.

    An appropriate judgment will be entered.

    DONE, this the 1st day of August, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
